Case 3:19-cv-10170-BRM-LHG Document 121 Filed 10/15/19 Page 1 of 5 PageID: 4042




  BLANK ROME LLP                                   WILLIAMS & CONNOLLY LLP
  A Pennsylvania LLP                               Edward J. Bennett (pro hac vice)
  Stephen M. Orlofsky                              Edward C. Barnidge (pro hac vice)
  Adrienne C. Rogove                               Jonathan B. Pitt (pro hac vice)
  New Jersey Resident Partners                     C. Bryan Wilson (pro hac vice)
  Michael R. Darbee                                725 Twelfth Street NW
  300 Carnegie Center, Suite 220                   Washington, DC 20005
  Princeton, NJ 08540                              Telephone: (202) 434-5083
  Telephone: (609) 750-2646                        Facsimile: (202) 434-5029
  Facsimile: (609) 897-7286                        EBennett@wc.com
  Orlofsky@BlankRome.com                           EBarnidge@wc.com
  Rogove@BlankRome.com                             JPitt@wc.com
  MDarbee@BlankRome.com                            BWilson@wc.com

  Attorneys for Defendant
  United Therapeutics Corporation

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  Sandoz Inc. and RareGen, LLC,                    Civil Action No. 3:19-cv-10170-BRM-
                                                   LHG
                                 Plaintiffs,

                   v.
                                                       DEFENDANTS’ NOTICE OF
  United Therapeutics Corporation and                  MOTION FOR SANCTIONS
  Smiths Medical ASD, Inc.,
                                                      Honorable Brian R. Martinotti,
                                Defendants.                     U.S.D.J.

                                                     Return Date: November 18, 2019
                                                        Oral Argument Requested




                                               1
 133176.00608/122072130v.1
Case 3:19-cv-10170-BRM-LHG Document 121 Filed 10/15/19 Page 2 of 5 PageID: 4043




 TO:             Thomas D. Pease, Esq.
                 QUINN EMANUEL URQUHART & SULLIVAN LLP
                 51 Madison Avenue, 22nd Floor
                 New York, NY 10010
                 (212) 849-7223
                 thomaspease@quinnemanuel.com
                 Attorneys for Plaintiff RareGen, LLC

                 Jenny Kramer, Esq.
                 ALSTON & BIRD LLP
                 90 Park Avenue, 15th Floor
                 New York, NY 10016
                 (212) 210-9444
                 Jenny.Kramer@alston.com
                 Attorneys for Plaintiff Sandoz Inc.

         PLEASE TAKE NOTICE that on November 18, 2019, at 9:00 a.m., or as

 soon thereafter as counsel may be heard, Defendants United Therapeutics

 Corporation (“UTC”) and Smiths Medical ASD, Inc. (“Smiths”), by and through

 their undersigned attorneys, shall move before the Honorable Brian R. Martinotti,

 United States District Judge, United States District Court, District of New Jersey,

 for an Order in the above-captioned matter, imposing sanctions on Plaintiffs Sandoz

 Inc. and RareGen, LLC for violating the Court’s Stipulated Protective Order, Dkt.

 No. 55.

         PLEASE TAKE FURTHER NOTICE that Defendants will rely upon the

 accompanying Brief, Declaration of Adrienne E. Van Winkle, and Declaration of

 Christina Fahmy.



                                             2
 133176.00608/122072130v.1
Case 3:19-cv-10170-BRM-LHG Document 121 Filed 10/15/19 Page 3 of 5 PageID: 4044




         PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

 submitted with this motion.

 Dated: October 15, 2019

                                    BLANK ROME LLP
                                    A Pennsylvania LLP

                                    /s/ Stephen M. Orlofsky
                                    Stephen M. Orlofsky
                                    Adrienne C. Rogove
                                    New Jersey Resident Partners
                                    Michael R. Darbee
                                    300 Carnegie Center, Suite 220
                                    Princeton, NJ 08540
                                    Telephone: (609) 750-2646
                                    Facsimile: (609) 897-7286
                                    Orlofsky@BlankRome.com
                                    Rogove@BlankRome.com
                                    MDarbee@BlankRome.com

                                    WILLIAMS & CONNOLLY LLP
                                    Edward J. Bennett (pro hac vice)
                                    Edward C. Barnidge (pro hac vice)
                                    Jonathan B. Pitt (pro hac vice)
                                    C. Bryan Wilson (pro hac vice)
                                    725 Twelfth Street NW
                                    Washington, DC 20005
                                    Telephone: (202) 434-5083
                                    Facsimile: (202) 434-5029
                                    EBennett@wc.com
                                    EBarnidge@wc.com
                                    JPitt@wc.com
                                    BWilson@wc.com

                                    Attorneys for Defendant
                                    United Therapeutics Corporation


                                      3
 133176.00608/122072130v.1
Case 3:19-cv-10170-BRM-LHG Document 121 Filed 10/15/19 Page 4 of 5 PageID: 4045




                                    KILPATRICK TOWNSEND &
                                    STOCKTON LLP
                                    Frederick L. Whitmer
                                    The Grace Building
                                    1114 Avenue of the Americas
                                    New York, NY 10036
                                    Telephone: (212) 775-8773
                                    Facsimile: (212) 775-8821
                                    fwhitmer@kilpatricktownsend.com

                                    Peter M. Boyle (pro hac vice)
                                    Patrick J. Pascarella (pro hac vice)
                                    Christine E. Fahmy (pro hac vice)
                                    607 14th Street NW
                                    Washington, DC 20005
                                    Telephone: (202) 508-5800
                                    Facsimile: (202) 585-0057
                                    pboyle@kilpatricktownsend.com
                                    ppascarella@kilpatricktownsend.com
                                    cfahmy@kilpatricktownsend.com

                                    Attorneys for Smiths Medical ASD, Inc.




                                      4
 133176.00608/122072130v.1
Case 3:19-cv-10170-BRM-LHG Document 121 Filed 10/15/19 Page 5 of 5 PageID: 4046




                             CERTIFICATION OF SERVICE

         I certify that on this date, I caused a copy of the foregoing Notice of Motion

 for Sanctions, with the accompanying Brief, Declaration of Adrienne E. Van

 Winkle, Declaration of Christina Fahmy, and proposed form of Order, to be served

 upon all counsel of record via the Court’s ECF system and email.



 Dated: October 15, 2019                        /s/ Stephen M. Orlofsky
                                                STEPHEN M. ORLOFSKY




                                            5
 133176.00608/122072130v.1
